DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 November 2021 has been entered.
 
Status of Claims
In response to communications filed on 11 November 2021, claims 1-30 are presently pending in the application, of which, claims 1, 10, 19 and 25 are presented in independent form. The Examiner acknowledges amended claims 1, 10, 19, and 25. No claims were cancelled or newly added.

Priority
The Examiner acknowledges the instant application is a continuation application of co-pending U.S. patent application Ser. No. 16/712,804, filed Dec. 12, 2019, which is a continuation application of U.S. patent application Ser. No. 15/462,773, filed Mar. 17, 

Response to Remarks/Arguments
All objections and/or rejections issued in the previous Office Action, mailed 11 November 2021, have been deemed persuasive and therefore have been withdrawn, unless otherwise noted in this Office Action.

Applicant’s arguments with respect to claims 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sheha, Michael, et al (U.S. 2003/0036848, and known hereinafter as Sheha)(newly presented) in view of Nguyen, Justin, et al (U.S. 2005/0209914 and known hereinafter as Nguyen) (newly presented).

As per claim 1, Sheha teaches a mapping system for providing mapping information to a plurality of users with a plurality of computing devices over the Internet, comprising:
one or more databases storing said mapping information for displaying a map (e.g. Sheha, see paragraph [0090], which discloses a database server that stores POI, which includes a map of varying resolution or size.), said mapping information comprising:
map layer information, points of interest information, and qualitative information related to said points of interest (e.g. DeLorme, see column 7, line 65 to column 8, line 20, which discloses a TRIPS database that stores POIs, maps, and other GIS information.); and 
at least one server storing computer instructions configured to: 
create an account on said mapping system for at least one of said plurality of users having at least one of said plurality of computing devices (e.g. Sheha, see paragraphs [0084-0090], which discloses creating personal preferences for one or more users, where the preferences may be stored locally or on a network device.); 
store personalized points of interest selected by said at least one of said plurality of users (e.g. Sheha, see paragraphs [0090-0094], which discloses personal note information about any POI, where the user can update this note information and can be locally stored.); 
display said personalized points of interest within said map (e.g. Sheha, see paragraphs [0090-0094], which discloses users can be notified that they are near any POI based on various zone boundaries defined by the user, where the POI has been saved either locally or on an online network server.); 
display said imported address on said map (e.g. Sheha, see paragraphs [0084-0090] which discloses the system provides important contact information and displays such information along with EOI/POI data in a scaled map showing pertinent details.); and
store said imported address as a personalized point of interest by said at least one of said plurality of users (e.g. Sheha, see paragraphs [0073-0077], which discloses personalized POI are provided to the user, where the POI includes address, location, telephone number, etc., within the vicinity of the user, in which the user may provide note information associated with the POI that may be stored locally or on a network server.);
wherein said mapping information is configured to be accessible by said plurality of users with said plurality of computing devices (e.g. Sheha, see paragraphs [0067-0069], which discloses providing a map within the searching system that is accessible by the user and results are displayed to the users, based on the users preference.), each of said plurality of computing devices comprising a graphical user interface (GUI) provided by an internet browser or a mapping application (e.g. Sheha, see Figure 11, which discloses a system includes utilizing a user interface that allows the information to be displayed in a preferred setting, where such system includes a computer, a display, an application utilizing the Internet.). 
Sheha does not explicitly disclose import an imported address from at least one of a customer relationship management (CRM) application and a contacts application. 
Nguyen teaches import an imported address from at least one of a customer relationship management (CRM) application and a contacts application (e.g. Nguyen, see paragraphs [0085-0099], which discloses importing contacts from an application, where the primary fields may include name, phone number, address, etc., and may be imported to a CRM application.).
Sheha is directed to point of interest spatial rating search method. Nguyen, is directed to Both are analogous art and therefore it would have been obvious to one of ordinary skilled to modify the teachings of Sheha with the teachings of Nguyen to include the claimed feature with the motivation to provide a more efficient reservation management system.

As per claim 2, the modified teachings of Sheha with Nguyen teach the mapping system of claim 1, wherein said at least one of said plurality of computing devices is selected from a group consisting of: a mobile phone, a personal digital (e.g. Sheha, see see paragraphs [0084-0090], in which one of the plurality of devices includes using a computer.). 

As per claim 3, the modified teachings of Sheha with Nguyen teach the mapping system of claim 1, wherein said stored personalized points of interest are configured to be downloadable to said at least one of said plurality of computing devices (e.g. Sheha, see paragraphs [0084-0090], where once online, the preferred embodiment lets the user “view” or download updated map data, functions and timely, POI/EOI, etc.). 

As per claim 4, the modified teachings of Sheha with Nguyen teach the mapping system of claim 1, wherein said computer instructions are further configured to share a first user's stored personalized points of interest with a second user with another computing device (e.g. Sheha, see paragraphs [0084-0090], which discloses multiple users may collaborate to book or plan a event which includes points of interests.). 

As per claim 5, the modified teachings of Sheha with Nguyen teach the mapping system of claim 1, wherein said computer instructions are further configured to synchronize changes made at said at least one of said plurality of computing devices to said stored personalized points of interest to another server (e.g. Sheha, see see paragraphs [0084-0090], which discloses an online system where the Examiner notes the online system includes plurality of servers that synchronize together containing information stored in the database, such information includes POI, maps, and other information.). 

 Sheha with Nguyen teach the mapping system of claim 1, wherein said computer instructions are further configured to match an address input into an address field of said CRM application or contacts application to a pre-verified or geo-coded address (e.g. Sheha, see paragraphs [0084-0090], which discloses an online system where the Examiner notes the online system includes plurality of servers that synchronize together containing information stored in the database, such information includes POI, maps, and other information.). 

As per claim 7, the modified teachings of Sheha with Nguyen teach the mapping system of claim 1, wherein said computer instructions are further configured to import or export said stored personalized points of interest to or from said CRM application, contacts application, or another mapping application (e.g. Sheha, see paragraphs [0084-0090], which discloses the system provides important contact information and displays such information along with EOI/POI data in a scaled map showing pertinent details.). 

As per claim 8, the modified teachings of Sheha with Nguyen teach the mapping system of claim 1, wherein said qualitative information related to the points of interest comprises at least one of: professional ratings information, and user rating information (e.g. Sheha, see paragraphs [0084-0090], which discloses the system includes POI selected by the user and pricing information for the planned trip.). 

As per claim 9, the modified teachings of Sheha with Nguyen teach the mapping system of claim 1, wherein said computer instructions are further configured to allow said at least one of said plurality of users to select one of a plurality of levels of detail for displaying qualitative information related to the points of interest (e.g. Sheha, see paragraphs [0084-0090], which . 

As per claim 10, Sheha teaches a mapping system for providing mapping information to a plurality of users with a plurality of computing devices over the Internet, comprising:
one or more databases storing said mapping information for displaying a map (e.g. Sheha, see paragraph [0090], which discloses a database server that stores POI, which includes a map of varying resolution or size.), said mapping information comprising:
map layer information, points of interest information, and qualitative information related to said points of interest (e.g. DeLorme, see column 7, line 65 to column 8, line 20, which discloses a TRIPS database that stores POIs, maps, and other GIS information.); and 
at least one server storing computer instructions configured to: 
create an account on said mapping system for at least one of said plurality of users having at least one of said plurality of computing devices (e.g. Sheha, see paragraphs [0084-0090], which discloses creating personal preferences for one or more users, where the preferences may be stored locally or on a network device.); 
store personalized points of interest selected by said at least one of said plurality of users (e.g. Sheha, see paragraphs [0090-0094], which discloses personal note information about any POI, where the user can update this note information and can be locally stored.); 
display said personalized points of interest within said map (e.g. Sheha, see paragraphs [0090-0094], which discloses users can be notified that they are near any POI based on various zone boundaries defined by the user, where the POI have been saved either locally or on an online network server.); 
display said imported address on said map (e.g. Sheha, see column 15, lines 13-65, which discloses the TRIPS system provides important contact information and displays such information along with EOI/POI data in a scaled map showing pertinent details.); and
store said imported address as a personalized point of interest by said at least one of said plurality of users (e.g. Sheha, see paragraphs [0073-0077], which discloses personalized POI are provided to the user, where the POI includes address, location, telephone number, etc., within the vicinity of the user, in which the user may provide note information associated with the POI that may be stored locally or on a network server.);
wherein said mapping information is configured to be accessible by said plurality of users with said plurality of computing devices (e.g. Sheha, see paragraphs [0067-0069], which discloses providing a map within the searching system that is accessible by the user and results are displayed to the users, based on the users preference.), each of said plurality of computing devices comprising a graphical user interface (GUI) provided by an internet browser or a mapping application (e.g. Sheha, see Figure 11, which discloses a system includes utilizing a user interface that allows the information to be displayed in a preferred setting, where such system includes a computer, a display, an application utilizing the Internet.). 
Sheha does not explicitly disclose import an imported address from at least one of a customer relationship management (CRM) application and a contacts application. 
Nguyen teaches import an imported address from at least one of a customer relationship management (CRM) application and a contacts application (e.g. Nguyen, see paragraphs [0085-0099], which discloses importing contacts from an application, where the primary fields may include name, phone number, address, etc., and may be imported to a CRM application.).
Sheha is directed to point of interest spatial rating search method. Nguyen, is directed to Both are analogous art and therefore it would have been obvious to one of 

As per claim 11, the modified teachings of Sheha with Nguyen teach the mapping system of claim 10, wherein said at least one of said plurality of computing devices is selected from a group consisting of: a mobile phone, a personal digital assistant (PDA), and a personal computer (e.g. Sheha, see see paragraphs [0084-0090] in which one of the plurality of devices includes using a computer.). 

As per claim 12, the modified teachings of Sheha with Nguyen teach the mapping system of claim 10, wherein said stored personalized points of interest are configured to be downloadable to said at least one of said plurality of computing devices (e.g. Sheha, see paragraphs [0084-0090], where once online, the preferred embodiment lets the user “view” or download updated map data, functions and timely, POI/EOI, etc.). 

As per claim 13, the modified teachings of Sheha with Nguyen teach the mapping system of claim 10, wherein said computer instructions are further configured to share a first user's stored personalized points of interest with a second user with another computing device (e.g. Sheha, see paragraphs [0084-0090], which discloses multiple users may collaborate to book or plan a event which includes points of interests.). 

As per claim 14, the modified teachings of Sheha with Nguyen teach the mapping system of claim 10, wherein said qualitative information related to the points of interest comprises at least one of: ratings information, and pricing information (e.g. Sheha, see paragraphs [0084-0090], . 

As per claim 15, the modified teachings of Sheha with Nguyen teach the mapping system of claim 10, wherein said qualitative information related to the points of interest further comprises a descriptive location address relative to another location nearby (e.g. Sheha, see paragraphs [0084-0090], which discloses the system includes POI selected by the user and pricing information for the planned trip.). 

As per claim 16, the modified teachings of Sheha with Nguyen teach the mapping system of claim 10, wherein said transaction is selected from a group consisting of: a reservation, a purchase order, and an inquiry (e.g. Sheha, see paragraphs [0084-0090], which discloses output also includes the online transmission of the user’s reservation requests.). 

As per claim 17, the modified teachings of Sheha with Nguyen teach the mapping system of claim 10, wherein said computer instructions are further configured to verify certain users as an owner or manager of a point of interest and allow said users to update the location and qualitative information of said point of interest as authorized individuals (e.g. Sheha, see column 14, line 1 to column 17, line 55, which discloses the TRIPS system includes POI selected by the user and pricing information for the planned trip.). 

As per claim 18, the modified teachings of Sheha with Nguyen teach the mapping system of claim 10, wherein said computer instructions are further configured to display a GUI to allow a graphical location indicator of a point of interest on a map to be moved to a more representative (e.g. Sheha, see see paragraphs [0084-0090], which discloses output also includes the online transmission of the user’s reservation requests.). 

As per claim 19, the modified teachings of Sheha with Nguyen teach a mapping system for providing mapping information to a plurality of users with a plurality of computing devices over the Internet, comprising:
one or more databases storing said mapping information for displaying a map (e.g. Sheha, see paragraph [0090], which discloses a database server that stores POI, which includes a map of varying resolution or size.), said mapping information comprising:
map layer information, points of interest information, and qualitative information related to said points of interest (e.g. Sheha, see paragraphs [0084-0090], which discloses a database that stores POIs, maps, and other GIS information.); and 
at least one server storing computer instructions configured to: 
create an account on said mapping system for at least one of said plurality of users having at least one of said plurality of computing devices (e.g. Sheha, see paragraphs [0084-0090], which discloses creating personal preferences for one or more users, where the preferences may be stored locally or on a network device.); 
store personalized points of interest selected by said at least one of said plurality of users (e.g. Sheha, see paragraphs [0090-0094], which discloses personal note information about any POI, where the user can update this note information and can be locally stored.); 
display said personalized points of interest within said map (e.g. Sheha, see paragraphs [0090-0094], which discloses users can be notified that they are near any POI based on ; 
display said imported address on said map (e.g. Sheha, see column 15, lines 13-65, which discloses the TRIPS system provides important contact information and displays such information along with EOI/POI data in a scaled map showing pertinent details.); and
store said imported address as a personalized point of interest by said at least one of said plurality of users (e.g. Sheha, see paragraphs [0073-0077], which discloses personalized POI are provided to the user, where the POI includes address, location, telephone number, etc., within the vicinity of the user, in which the user may provide note information associated with the POI that may be stored locally or on a network server.);
wherein said mapping information is configured to be accessible by said plurality of users with said plurality of computing devices (e.g. Sheha, see paragraphs [0067-0069], which discloses providing a map within the searching system that is accessible by the user and results are displayed to the users, based on the users preference.), each of said plurality of computing devices comprising a graphical user interface (GUI) provided by an internet browser or a mapping application (e.g. Sheha, see Figure 11, which discloses a system includes utilizing a user interface that allows the information to be displayed in a preferred setting, where such system includes a computer, a display, an application utilizing the Internet.). 
Sheha does not explicitly disclose import an imported address from at least one of a customer relationship management (CRM) application and a contacts application. 
Nguyen teaches import an imported address from at least one of a customer relationship management (CRM) application and a contacts application (e.g. Nguyen, see paragraphs [0085-0099], which discloses importing contacts from an application, where the primary fields may include name, phone number, address, etc., and may be imported to a CRM application.).


As per claim 20, the modified teachings of Sheha with Nguyen teach the mapping system of claim 19, wherein said at least one of said plurality of computing devices is selected from a group consisting of: a mobile phone, a personal digital assistant (PDA), and a personal computer (e.g. Sheha, see paragraphs [0084-0090], in which one of the plurality of devices includes using a computer.). 

As per claim 21, the modified teachings of Sheha with Nguyen teach the mapping system of claim 19, wherein said computer instructions are further configured to share a first user's stored personalized points of interest with at a second user with another computing device (e.g. Sheha, see paragraphs [0084-0090], which discloses multiple users may collaborate to book or plan a TRIPS event which includes points of interests.). 

As per claim 22, the modified teachings of Sheha with Nguyen teach the mapping system of claim 19, wherein said qualitative information related to the points of interest comprises at least one of: professional ratings information, and user rating information (e.g. Sheha, see paragraphs [0084-0090], which discloses the system includes POI selected by the user and pricing information for the planned trip.). 

 Sheha with Nguyen teach the mapping system of claim 19, wherein said qualitative information related to the points of interest further comprises a descriptive location address relative to another location nearby (e.g. Sheha, see paragraphs [0084-0090], which discloses the system includes POI selected by the user and pricing information for the planned trip.). 

As per claim 24, the modified teachings of Sheha with Nguyen teach the mapping system of claim 19, wherein said computer instructions are further configured to select all or a subset of points of interest and qualitative information associated with said points of interest within a geographic boundary for downloading to said user's computing device (e.g. Sheha, see paragraphs [0084-0090], where once online, the preferred embodiment lets the user “view” or download updated map data, functions and timely, POI/EOI, etc.). 

As per claim 25, Sheha teaches a computing device, comprising: 
a processor (e.g. Sheha, see Figure 9A, which discloses a processor); and 
a memory couple to said processor, the memory having computer instructions stored thereon that, upon execution by the processor (e.g. Sheha, see Figure 9A, which discloses a processor coupled to memory), cause the computing device to:
one or more databases storing said mapping information for displaying a map (e.g. Sheha, see paragraph [0090], which discloses a database server that stores POI, which includes a map of varying resolution or size.), said mapping information comprising:
map layer information, points of interest information, and qualitative information related to said points of interest (e.g. DeLorme, see column 7, line 65 to column 8, line 20, which discloses a TRIPS database that stores POIs, maps, and other GIS information.); and 
at least one server storing computer instructions configured to: 
create an account on said mapping system for at least one of said plurality of users having at least one of said plurality of computing devices (e.g. Sheha, see paragraphs [0084-0090], which discloses creating personal preferences for one or more users, where the preferences may be stored locally or on a network device.); 
store personalized points of interest selected by said at least one of said plurality of users (e.g. Sheha, see paragraphs [0090-0094], which discloses personal note information about any POI, where the user can update this note information and can be locally stored.); 
display said personalized points of interest within said map (e.g. Sheha, see paragraphs [0090-0094], which discloses users can be notified that they are near any POI based on various zone boundaries defined by the user, where the POI have been saved either locally or on an online network server.); 
display said imported address on said map (e.g. Sheha, see column 15, lines 13-65, which discloses the TRIPS system provides important contact information and displays such information along with EOI/POI data in a scaled map showing pertinent details.); and
store said imported address as a personalized point of interest by said at least one of said plurality of users (e.g. Sheha, see paragraphs [0073-0077], which discloses personalized POI are provided to the user, where the POI includes address, location, telephone number, etc., within the vicinity of the user, in which the user may provide note information associated with the POI that may be stored locally or on a network server.);
wherein said mapping information is configured to be accessible by said plurality of users with said plurality of computing devices (e.g. Sheha, see paragraphs [0067-0069], which discloses providing a map within the searching system that is accessible by the user and results are displayed to the users, based on the users preference.), each of said plurality of computing devices comprising a graphical user interface (GUI) provided by an internet browser or a mapping application (e.g. Sheha, see Figure 11, which discloses a system includes utilizing a user interface that allows the information to be displayed in a preferred setting, where such system includes a computer, a display, an application utilizing the Internet.). 
Sheha does not explicitly disclose import an imported address from at least one of a customer relationship management (CRM) application and a contacts application. 
Nguyen teaches import an imported address from at least one of a customer relationship management (CRM) application and a contacts application (e.g. Nguyen, see paragraphs [0085-0099], which discloses importing contacts from an application, where the primary fields may include name, phone number, address, etc., and may be imported to a CRM application.).
Sheha is directed to point of interest spatial rating search method. Nguyen, is directed to Both are analogous art and therefore it would have been obvious to one of ordinary skilled to modify the teachings of Sheha with the teachings of Nguyen to include the claimed feature with the motivation to provide a more efficient reservation management system.

As per claim 26, the modified teachings of Sheha with Nguyen teach the computing device of claim 25, wherein said qualitative information related to the plurality of points of interest comprises at least one of: professional ratings information, and user ratings information (e.g. Sheha, see paragraphs [0084-0090] which discloses the TRIPS system includes POI selected by the user and pricing information for the planned trip.). 

As per claim 27, the modified teachings of Sheha with Nguyen teach the computing device of claim 25, wherein said qualitative information related to the plurality of points of interest further comprises (e.g. Sheha, see paragraphs [0084-0090], which discloses the system includes POI selected by the user and pricing information for the planned trip.). 

As per claim 28, the modified teachings of Sheha with Nguyen teach the computing device of claim 25, wherein said transaction comprises at least one selected from a group consisting of a reservation, a purchase order, and an inquiry (e.g. Sheha, see paragraphs [0084-0090], which discloses output also includes the online transmission of the user’s reservation requests.). 

As per claim 29, the modified teachings of Sheha with Nguyen teach the computing device of claim 25, wherein said computing device is selected from a group consisting of: a mobile phone, a personal digital assistant (PDA), and a personal computer (e.g. Sheha, see paragraphs [0084-0090], in which one of the plurality of devices includes using a computer.). 

As per claim 30, the modified teachings of Sheha with Nguyen teach the computing device of claim 25, wherein said GUI is further configured to share a first user's personalized points of interest stored at said server system with a second user using another computing device (e.g. Sheha, see paragraphs [0084-0090], which discloses multiple users may collaborate to book or plan a event which includes points of interests.). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        December 3, 2021